Boyle, J.
(dissenting). I respectfully dissent from the majority opinion in this case and would remand to the trial court for further proceedings consistent with this opinion.
The contempt statute provides for indefinite confinement when the contempt consists of the omission to perform some act or duty which is still within the power of the party to perform. It further provides that confinement shall be terminated when the party performs the act or duty or no longer has the power to perform the act or duty specified in the order of commitment and pays the requisite fines and costs and expenses. MCL 600.1715; MSA 27A.1715. The statute clearly requires, therefore, the ability to perform the requirement at the time the order of commitment is handed down, and termination of the commitment once the ability to perform no longer exists. I note that neither of these requirements was addressed by the trial court.
I agree with Chief Justice Riley’s dissent in this case that the coercive sanctions imposed were not beyond the general inherent power of the trial court to entertain civil contempt proceedings. However, without specific findings by the trial court on the ability of the contemnors to comply *131with the purgation requirement at the time the order of commitment was handed down, I would not review the question whether the purgation requirement was an appropriate exercise of the trial court’s discretion or whether it was constitutionally permissible. Whether the ability to perform the purgation requirement currently exists remains a viable question. If there is no substantial likelihood that the promises would be forthcoming, because of ethical, religious, or moral concerns, then the civil contempt loses its remedial character and becomes punishment.
Therefore, I would remand the case to the trial court to provide the parties an opportunity to raise the question whether there is a substantial likelihood that continued commitment will accomplish the purpose of the order upon which the commitment is based. In re Farr, 36 Cal App 3d 577, 584; 111 Cal Rptr 649 (1974). See, also, Catena v Seidl, 68 NJ 224; 343 A2d 744 (1975). Given the inherent power of the trial court in contempt proceedings to modify its own orders of commitment for humane reasons, the trial court should have an opportunity to consider such factors as whether the contemnors’ refusal to comply with the purgation requirement is based on an articulated moral, ethical, or religious principle, the length of time the order of commitment has been outstanding, the length of confinement, and the contemnors’ age and state of health. The burden of establishing that continued confinement will not have a coercive effect should be on the contemnors.
I recognize that underlying the instant case is the seemingly unlimited power of the trial court to exercise its coercive power in contempt proceedings. Hence, it would be appropriate for the Legislature to act as it has in other areas, see, e.g., MCL 552.637; MSA 25.164(37) (time limitation for *132confinement due to contempt for nonpayment of child support) and MCL 767.19c; MSA 28.959(3) (time limitation for confinement due to contempt for refusal or neglect to appear or testify before the grand jury), and prescribe a reasonable amount of time in which a court may properly exercise its coercive powers during civil contempt proceedings.